

113 HR 1961 : To amend title 46, United States Code, to extend the exemption from the fire-retardant materials construction requirement for vessels operating within the Boundary Line.
U.S. House of Representatives
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1961IN THE SENATE OF THE UNITED STATESSeptember 26, 2013ReceivedDecember 20, 2013Read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo amend title 46, United States Code, to extend the exemption from the fire-retardant materials construction requirement for vessels operating within the Boundary Line.1.Extension of exemptionSection 3503(a) of title 46, United States Code, is amended by striking 2008 and inserting 2028.Passed the House of Representatives September 25, 2013.Karen L. Haas,Clerk